
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 93
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2011
			Mr. Coffman of
			 Colorado introduced the following joint resolution; which was
			 referred to the Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relating to limits on the number of terms a Member of
		  Congress may serve.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.No person who has served 6 terms as a
				Representative shall be eligible for election to the House of Representatives.
				For purposes of this section, the election of a person to fill a vacancy in the
				House of Representatives shall be included as 1 term in determining the number
				of terms that such person has served as a Representative if the person fills
				the vacancy for more than 1 year.
					2.No person who has served 2 terms as a
				Senator shall be eligible for election or appointment to the Senate. For
				purposes of this section, the election or appointment of a person to fill a
				vacancy in the Senate shall be included as 1 term in determining the number of
				terms that such person has served as a Senator if the person fills the vacancy
				for more than 3 years.
					3.No term beginning before the date of the
				ratification of this article shall be taken into account in determining
				eligibility for election or appointment under this
				article.
					.
		
